Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/12/2020 have been entered. Claims 19 and 23-28 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Examiner’s Note
Regarding claim 19, it is noted that the recitation “a reusable” appears to be merely functional and does not add a structural limitation to the “alignment template". Thus, if a prior art teaches or fairly suggests an alignment template has the same technical  features as presently claimed, one of ordinary skill in the art would have expected that the agent will be capable of providing  reusable function. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (See MPEP 2111.02). 
Regarding claim 19, it is also noted that the alignment template as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses the alignment template in this claim, then the prior art alignment template will be capable of being used for liquid crystal soft-imprint alignment process, even if the prior art does not disclose alignment template is for the liquid crystal soft-imprint alignment process. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escuti et al (US 2008/0278675, ‘675 hereafter).
Regarding claims 19 and 23-28, ‘675 discloses an photo-alignment film reading upon alignment template for use in a liquid crystal alignment process (Fig 3a, [0011]-[0019], Example 1), wherein the  alignment film comprises a substrate (Fig 3a, layer 1, [0046], [0053]); and a photo-alignment layer overlying the substrate with a surface alignment pattern (Fig 3a-3b, layer 2, [0048], [0055]-[0058]), which is configured to  be used multiple times to align different liquid crystal layers (Fig 3a , layer 3, [0050]-[0052], [0063], [0076]-[0083]), wherein the photo-alignment layer does not comprise surface relief structures corresponding to the surface alignment pattern and is naturally optically transmissive (Fig.9a-9c). ‘675 discloses a surfactant can be added in the liquid crystal layer which forms a low surface energy layer on the top of the liquid crystal layer  (mesogen-air interface, [0082], a surfactant in a coating composition always migrates to the coating-air interface to stabilize the coating surface by lowing surface energy), which reads upon instantly claimed release layer satisfying the limitations of claim 21 and 23 (a layer having low surface energy functions as a release layer is well known in the art). ‘675 also discloses that the surface pattern has pancharatbam-Berry phase effect (PBPE) and inverse PBPE with a diffraction grating pattern ([0058]-[0062], [0068]-[0071], [0104]-[0115]). ‘675 further discloses that the polymerizable components (reading upon photoresist) in the photoalignment layer are polymerized into patterned structure by light initiated cross-linking ([0072]).  
Claims 19, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2016/0161648, ‘648 hereafter) in view of Chiou et al (US 20130107190, ‘190 hereafter). 
Regarding claims 19, 23 and 28, ‘648 discloses an alignment template for use in a liquid crystal alignment process (Fig 1, Item 10, [0018]), wherein the alignment template comprises a substrate (Fig 4, item 72, [0022]-[0025]); and a photo-alignment layer overlying the substrate with a surface alignment pattern to align a liquid crystal polymer layer with a desired pattern (Fig 4, item 70, [0022]-[0025]), wherein the photo-alignment layer does not comprise surface relief structures corresponding to the surface alignment pattern and is optically transmissive (Fig. 1). ‘648 does not specifically disclose a release layer overlying the photo-alignment layer, however, ‘190 discloses an optical film comprising a substrate (Fig 4, layer 22, [0047]-[0052]), an alignment layer (Fig 4, layer 24), a liquid crystal polymer layer (Fig 4, layer 34) and a second substrate being a release film overlying the alignment film and liquid crystal polymer layer to further protect the liquid crystal polymer layer (Fig 4, layer 42, [0052]), which is a common practice in the  art.  In light of these teachings, one of ordinary skill in the art would have added a release film over a liquid crystal polymer layer of ‘648, in order to protect the liquid crystal polymer layer.

Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered. The remarks regarding 102 rejection over Gu are moot in view of the new ground of rejection 
Applicant argues that the previous office action does not provide support to the assertion that the surfactant forms a layer over liquid crystal layer, it is examiner’s position that it is well-known in the art that a surfactant in a coating or adhesive layer, including liquid crystal coating layer as disclosed by Escuti, migrates to the interfaces of the coating layer including interface of the coating layer and air to form a surface layer having lowest surface tension to reduce surface defects of the coating layer, as shown in attached BASF surfactant practical guide (See pages 6-9 and pages 15-19). It is also noted that a layer having lower surface tension (surface energy) formed from silicone or fluoro-based surfactant provides release effect is well-known in the art as evidenced by BASF surfactant guide and Okada et al (US 2012/0123074, paragraph [0103]). 
For the reasons set forth above and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782